The Honorable Jack Gibson State Senator P O Box 308 Dermott, AR 71638
Dear Senator Gibson:
This is in response to your general inquiry concerning the immunity of the Board of Governors of Chicot Memorial Hospital.
Act 481 of 1949, codified as Ark. Code Ann. 14-263-101 through14-263-106 (1987) created a board of governors in each county in this State owning a county hospital.  Ark. Code Ann.14-263-103(1987) provides in part as follows:
   There is created in each county in this State owning a county hospital a board of governors which shall be charged with the responsibility of the management, control, and operation of the county hospital as provided in this chapter.
Ark. Code Ann. 14-263-104(e)(1987), which is precisely on point, provides as follows:
   The board of governors shall be an honorary board, and its members shall receive no compensation for their services, nor shall they be liable individually for any civil damages arising out of the operation of the hospital.  (emphasis supplied)
Therefore, as long as the members of the board of governors are acting in the course and scope of their employment in managing, controlling, and operating the Chicot Memorial Hospital, it is my opinion they are immune from liability for all civil damages, arising out of the operation of the hospital.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General John Harris.